EXHIBIT 10-A(d)

 

AMENDMENT TO THE

EXECUTIVE INCENTIVE COMPENSATION PLAN

 

AMENDMENT, dated as of December 7, 2006, to the Colgate-Palmolive Company
Executive Incentive Compensation Plan (the “Plan”).

 

WHEREAS, the Board of Directors desires to conform the stock adjustment
provisions of the equity compensation plans of the Company, including the Plan,
so as to clarify that equitable substitution or adjustments shall be made in the
event of a change in corporate equity capitalization and may be made at the
discretion of the Committee referred to in Section 3(a) of the Plan in the event
of certain corporate transactions, all as defined and on the terms and
conditions set forth below;

 

NOW, THEREFORE, the Plan hereby is amended as follows:

 

1.   The following new definitions are added to Section 2 of the Plan:

 

       “Business Transaction” has the meaning set forth in Section 4(b).

 

       “Disaffiliation” means a subsidiary’s or Affiliate’s ceasing to be a
subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the stock
of the subsidiary or Affiliate) or a sale of a division of the Company or its
Affiliates.

 

2.   Section 4(b) of the Plan is amended to read in full as follows:

 

       (b) Adjustments. In the event of any change in corporate equity
capitalization, such as a stock split, reverse stock split, stock dividend,
share combination, recapitalization, spin-off or similar event affecting the
equity capital structure of the Company, the Committee shall make equitable
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, the Share Limit set forth in Section 6(d) and in
the number and kind of shares (or other property, including without limitation,
cash) subject to outstanding Awards; provided, however, that the number of
shares subject to any Award shall always be a whole number. In the event of a
corporate transaction, such as any merger, consolidation, acquisition of
property or shares, stock rights offering, liquidation, Disaffiliation (other
than a spin-off), or other distribution of stock or property of the Company
(including an extraordinary cash dividend) not covered by the prior sentence,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company, or similar event affecting the Company or any of its
subsidiaries or Affiliates (a “Business Transaction”), the Committee may make
such substitution or adjustments in the aggregate number and kind of shares
reserved for issuance under the Plan, the Share Limit set forth in Section 6(d)
and in the number and kind of shares (or other property, including without
limitation, cash) subject to outstanding Awards, and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number. In the case of Business Transactions, such
adjustments may include, without limitation, the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee in its sole discretion. Notwithstanding the foregoing: (i) any
adjustments made pursuant to this paragraph to Awards that are considered
“deferred compensation” within the meaning of Code Section 409A shall be made in
compliance with the requirements of Code Section 409A; (ii) any adjustments made
pursuant to this paragraph to Awards that are not considered “deferred
compensation” subject to Code Section 409A shall be made in such a manner as to
ensure that after such adjustment, the Awards either (A) continue not to be
subject to Code Section 409A or (B) comply with the requirements of Code
Section 409A; and (iii) in any event, the Committee shall not have the authority
to make any adjustments pursuant to this paragraph to the extent the existence
of such authority would cause an Award that is not intended to be subject to
Code Section 409A at the time of grant to be subject thereto.